DATE 4/21/2015
                                                                                                             FILED IN
R




                                              NOTICE OF APPEALS                                       1st COURT OF APPEALS
                                            ASSIGNMENT OF COURT OF APPEALS                                HOUSTON, TEXAS
                                                                                                      4/21/2015 9:14:57 AM
TO:         1ST COURT OF APPEALS
                                                                                                      CHRISTOPHER A. PRINE
                                                                                                              Clerk

From:       Deputy Clerk: MICHELLE LOPEZ
            Chris Daniel, District Clerk
            Harris County, T E X A S



CAUSE: 2013-60986

VOLUME                      PAGE                       OR         IMAGE # 64014303

DUE 5/22/2015                                         ATTORNEY 04855900

NOTICE OF APPEAL HAS BEEN ASSIGNED TO THE 1ST

DATE JUDGMENT SIGNED:                             1/22/2015

MOTION FOR NEW TRIAL DATE FILED 2/18/2015

REQUEST TRANSCRIPT DATE FILED                                        N/A

NOTICE OF APPEAL DATE FILED                                         4/18/2015

NUMBER OF DAYS: ( CLERKS RECORD ) 120
FILE ORDERED: YES                                NO             IMAGED FILED:                   YES       NO

CODES FOR NOTICE OF APPEAL: BC, C, OA

                                                                     CHRIS DANIEL
                                                                     Harris County, District Clerk


                                                                     By: /s/MICHELLE LOPEZ
                                                                            MICHELLE LOPEZ, Deputy

BC        NOTICE OF APPEAL FILED
BG        NOTICE OF APPEAL FILED – GOVERNMENT
C         JUDGMENT BEING APPEALED
D-        ACCELERATED APPEAL
OA        NO CLERK’S RECORD REQUEST FILED
O         CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA        AMENDED NOTICE OF APPEAL




AP9 R04-30-92 S:\FormsLib\Civil Bureau\Civil Courts & Post Judgment\Post Trial\Appeal Status Card              Revised 01-18-2013
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       APR 21, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    1 -    3

CASE NUM: 201360986__ PJN> __ TRANS NUM: _________ CURRENT COURT: 164 PUB? _
CASE TYPE: BREACH OF CONTRACT               CASE STATUS: DISPOSED (FINAL)
STYLE: UNITED RENTALS (NORTH AMERICA) IN VS VR WOOD INC
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00017-0001 AGT          NGUYEN, SON KIM (ALSO KNOWN AS
_     00016-0001 AGT          VNF INC D/B/A VR WOOD INC BY S
_     00015-0001 AGT          VNF INC D/B/A VR WOOD INC BY S
_     00014-0001 AGT          B & SONS CONTRUCTION LLC BY SE
_     00013-0001 3PD 04855900 B & SONS CONSTRUCTION           D COSTEA, PETER
_     00012-0001 3PD          NGUYEN, SON KIM
_     00011-0001 3PD          VNF INC D/B/A VR WOOD INC
_     00006-0003 3PP 24050638 ROOD HOLDINGS L L C                JOHNSON, CHRI

==> (22) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM        APR 21, 2015(C1)
INT6510                     CIVIL CASE INTAKE                 OPT: _____ - INT
                          GENERAL PARTY INQUIRY               PAGE:    2 -    3

CASE NUM: 201360986__ PJN> __ TRANS NUM: _________ CURRENT COURT: 164 PUB? _
CASE TYPE: BREACH OF CONTRACT               CASE STATUS: DISPOSED (FINAL)
STYLE: UNITED RENTALS (NORTH AMERICA) IN VS VR WOOD INC
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                  PTY    ASSOC. ATTY
  NUM    NUMBER                                             STAT
_     00006-0003 P3P 24049385 SMITH, ASHLEY ANNE
_     00010-0001 XDF          UNITED RENTAL NORTH AMERICA IN D
_     00006-0002 XPL 24050638 ROOD HOLDINGS L L C              D JOHNSON, CHRI
_     00006-0002 PXP 24049385 SMITH, ASHLEY ANNE
_     00009-0001 AGT          NGUYEN, HUONG KIM (ALSO KNOWN
_     00008-0001 AGT          VR WOOD INC (A DOMESTIC CORPOR
_     00007-0001 AGT          ROOD HOLDINGS L L C (A TEXAS L D
_     00006-0001 DEF 24050638 ROOD HOLDINGS L L C                D JOHNSON, CHRI

==> (22) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP
JUC8H (NR4#)     JUSTICE INFORMATION MANAGEMENT SYSTEM       APR 21, 2015(C1)
INT6510                     CIVIL CASE INTAKE                OPT: _____ - INT
                          GENERAL PARTY INQUIRY              PAGE:    3 -    3

CASE NUM: 201360986__ PJN> __ TRANS NUM: _________ CURRENT COURT: 164 PUB? _
CASE TYPE: BREACH OF CONTRACT               CASE STATUS: DISPOSED (FINAL)
STYLE: UNITED RENTALS (NORTH AMERICA) IN VS VR WOOD INC
=============================================================================
                        **** INACTIVE PARTIES ****
  PJN PER/CONN COC BAR          PERSON NAME                 PTY   ASSOC. ATTY
  NUM    NUMBER                                            STAT
_     00006-0001 PAD 24049385 SMITH, ASHLEY ANNE
_     00005-0001 AGT          NGUYEN, HUONG KIM(ALSO KNOWN A D
_     00004-0001 DEF          NGUYEN, HUONG KIM               D
_     00003-0001 AGT          VR WOOD INC BY SERVING ITS REG D
_     00002-0001 DEF          VR WOOD INC                     D
_     00001-0001 PLT 24031954 UNITED RENTALS (NORTH AMERICA) D CLOUTIER, TRA



==> (22) CONNECTION(S) FOUND
1=ACTIVE      2=ATY. INQ.    3=ACT.ENTRY   4=ISS. SERV.   5=DOC. INQ.
6=CASE INQ.   7=BACKWARD     8=FORWARD     9=PTY. ADDR.   10=REFRESH    11=HELP